UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2070


STANLEY M. GRABILL, JR.,

                Plaintiff - Appellant,

          v.

CORIZON, INC., f/k/a Correctional Medical Services, Inc.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-00039-JKB)


Submitted:   March 27, 2014                 Decided:   April 9, 2014


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Lockwood, TREANOR POPE & HUGHES, P.A., Towson,
Maryland, for Appellant.    Philip M. Andrews, Mary Beth Smith,
KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanley M. Grabill, Jr., appeals the district court’s

order   granting   Corizon,    Incorporated’s    motion   to   dismiss    and

dismissing the complaint for failing to sufficiently comply with

Md. Code Ann., Cts. & Jud. Proc. § 3-2A-04(b).            We have reviewed

the record and the district court’s memorandum, and affirm for

the reasons cited by the district court.            Grabill v. Corizon,

Inc., No. 1:13-cv-00039-JKB (D. Md. Aug. 1, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2